Citation Nr: 0921500	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of bladder 
control, to include as secondary to prostatitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to December 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.

When this case was previously before the Board in June 2008 
the Board reopened the Veteran's claim and remanded it for 
further development.  The required development having been 
completed, this case is appropriately before the Board.  

In a statement dated in December 2006, the Veteran raised the 
issue of entitlement to service connection for impotence.  As 
this matter is not currently developed or certified for 
appellate review, it is referred to the RO for appropriate 
action.

The Board notes the Veteran has submitted additional 
documentation concerning this claim since the April 2009 
Supplemental Statement of the Case.  The Veteran did not 
waive his right to have the RO initially consider additional 
evidence, such as in a subsequent supplemental SOC (SSOC).  
See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2008); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the Board 
notes that the evidence submitted is an article regarding 
diabetes and infection.  This general article does not 
provide information regarding the necessary evidence to show 
that the Veteran's loss of bladder control is due to his 
active service or associate his loss of bladder control with 
his prostatitis.  As such the article is too general to 
support the Veteran's claim.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The documents in the current case do 
not address the facts of the Veteran's specific case.  The 
Board concludes therefore that initial RO consideration is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence shows that the Veteran's loss of bladder 
control was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including his prostatitis.


CONCLUSION OF LAW

The criteria for service connection for loss of bladder 
control, including as secondary to prostatitis have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in April 
2006 that addressed all notice elements and was sent prior to 
the initial AOJ decision in this matter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. H.L.S., A.G., W.L., D.L.T., C.A., and 
W.P.S.; Tallahassee Urological Clinic; and Tallahassee 
Memorial Regional Medical Center.  The appellant was afforded 
a VA medical examination in February 2009.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

Although the Board has reviewed in detail the voluminous lay 
and medical evidence, the Board will focus on the evidence 
that addresses whether the condition is related to service.  
See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran seeks entitlement to service connection for loss 
of bladder control.  The Veteran contends that his loss of 
bladder control is caused or aggravated by his service-
connected prostatitis.  Essentially, the Veteran has two 
causal theories regarding his loss of bladder control: 1) his 
service-connected prostatitis aggravates his non-service 
connected diabetes mellitus, thereby causing his loss of 
bladder control, and 2) his service-connected prostatitis 
aggravates his non-service connected prostate cancer, thereby 
causing his loss of bladder control.

The Veteran's service treatment records do not reveal any 
compliant, diagnosis, or treatment for any loss of bladder 
control.  Upon examination at separation from service in 
November 1952 the Veteran was not noted to have any 
genitourinary conditions or loss of bladder control.

The Veteran was initially granted service connection for 
prostatitis in an October 1963 rating decision, and was 
assigned a 10 percent rating under diagnostic code (DC) 7512, 
effective on July 3, 1963.  In an April 1978 rating decision, 
the RO increased the evaluation of the Veteran's prostatitis 
to 20 percent disabling.

The Veteran's post-service treatment records reveal 
consistent diagnosis and treatment for prostatitis prior to 
his radical retropubic prostatectomy due to adenocarcinoma of 
the prostate.  However, there treatment records do not reveal 
any medical opinion relating the Veteran's difficulty with 
bladder control with his active service or with his 
prostatitis.

In a January 1977 letter, Dr. A.G. indicated that the 
Veteran's prostatitis could be the factor making his diabetes 
uncontrollable.  Additionally, in a June 1977 letter, Dr. 
A.G. reported that the Veteran's diabetes had proven 
difficult to control due to his recurring prostate infection.  
In a January 1977 letter, Dr. W.L. advised that diabetic 
insulin requirements are "often or frequently" increased 
during periods of acute prostatitis infection.  Further, in a 
July 1977 letter, Dr. H.L.S. noted that the Veteran's 
prostate flare-ups caused his diabetes to get out of control, 
thereby starting a vicious circle of more infection and more 
severe diabetes.  In a June 1980 letter, Dr. D.L.T. indicated 
that the Veteran's subacute prostatitis appeared to be a 
major factor contributing to his diabetes.  In August 1986, 
Dr. H.L.S. indicated that the Veteran has had several 
episodes of prostatitis and trouble with diabetes.  In 
September 1986, in response the Veteran's complaints of 
trouble voiding, the Veteran underwent a cystourethroscopy 
and was diagnosed with benign prostatic hyperplasia with 
polyp of the prostatic urethra.  Other than the polyp, the 
Veteran's bladder and remainder of the urethra were noted to 
be essentially normal.  In May 1999, Dr. W.P.S. reported that 
the Veteran's nocturia and urinary frequency was associated 
with diabetes and prostate surgery.  Additionally, in January 
2000 and May 2000, Dr. W.P.S. again reported that the 
Veteran's voiding dysfunction was possibly related to his 
underlying diabetes.  

In February 2009 the Veteran was afforded a VA Compensation 
and Pension (C&P) genitourinary examination.  After 
examination of his claims folder the examiner indicated that 
the Veteran's diabetes mellitus with peripheral neuropathy 
was most likely the cause of his small capacity bladder and 
urge to void worsened by diabetes osmotic diuresis.  
Additionally, the examiner noted that the Veteran's 
adenomatous hyperplasia was not caused by chronic 
prostatitis, that the Veteran's chronic prostatitis did not 
cause the need for the Veteran's transurethral resection of 
the prostate (TURP), and the Veteran's chronic prostatitis 
was not the cause of the Veteran's having one focus of well 
differentiated carcinoma found via the TURP.

The examiner also rendered the opinion that the Veteran's 
recurrent prostatitis was not severe enough to have caused 
the Veteran's bladder outlet obstruction symptoms that were 
aggravated by diabetic peripheral neuropathy causing diabetic 
cystopathy.  The examiner noted that the Veteran's recurrent 
prostatitis made control of the Veteran's diabetes mellitus 
more difficult but did not cause the Veteran's diabetes 
mellitus.

After physical examination, the examiner diagnosed the 
Veteran with status post radical retropubic prostatectomy for 
adenocarcinoma, diagnosed with diabetic cystopathy caused by 
long term insulin dependent diabetes, has urge incontinence 
and stress incontinence caused by sphincter dysfunction 
caused by the prostatectomy aggravated by glycosuria caused 
by diabetes mellitus, and has evidence of hypoglycemic coma 
at least as likely as not caused by difficult to control 
diabetes due to prostatitis.

The examiner rendered the opinion that the Veteran had 
bladder dysfunction caused by diabetic cystopathy and urinary 
sphincter dysfunction; however, because the Veteran did not 
have any voiding dysfunction while in service it was unlikely 
that the Veteran's diabetic cystopathy and urinary sphincter 
dysfunction are caused by the Veteran's chronic prostatitis.  
The examiner stated that the Veteran's bladder disability did 
not have its onset in the military.

The examiner rendered the opinion that it was less likely 
than not that the Veteran's diabetes mellitus was permanently 
aggravated by the Veteran's recurrent prostatitis.  The 
examiner reasoned that once the inflammation of the prostate 
caused by recurrent prostatitis resolved, the insulin 
resistance caused by the inflamed prostate that would cause 
the diabetes mellitus to be aggravated would resolve.

The examiner rendered the opinion that it was not likely that 
the Veteran's prostatitis caused the Veteran's diabetes 
mellitus as diabetes mellitus is caused by decreased insulin 
production of the pancreas.

The examiner stated that it was a definite fact that the 
Veteran's diabetes mellitus caused the Veteran's diabetic 
cystopathy that resulted in voiding dysfunction.  The 
examiner rendered the opinion that the Veteran's diabetes 
mellitus was not related to the Veteran's military service 
and did not have its onset in military service as determined 
by the objective medical evidence.

The examiner rendered the opinion that the Veteran's 
prostatitis did not cause or aggravate the Veteran's 
adenocarcinoma of the prostate.  The Veteran's urethral 
prostatic contraction and scarring were not caused by the 
Veteran's prostatitis based upon cytoscopy notes in the 
claims folder.

The examiner opined that the Veteran's prostatitis did not 
cause or aggravate his urinary bladder disability.  In 
addition, the examiner noted that the Veteran's prostatitis 
was not the cause of the Veteran's radical retropubic 
prostatectomy that caused, in the examiners opinion, some 
urinary sphincter dysfunction.

Lastly, the examiner rendered the opinion that the Veteran's 
prostate cancer was not related to the Veteran's military 
service and did not have its onset in military service.  The 
examiner noted that the medical literature does not establish 
any causative relationship between prostatitis and benign 
prostatic hypertrophy or adenocarcinoma of the prostate.

In light of the evidence, the Board finds that service 
connection for loss of bladder control, to include as 
secondary to prostatitis is not warranted.  The service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any bladder or genitourinary condition.  Upon 
examination at separation from service the Veteran was noted 
to have a normal genitourinary system.  The Board 
acknowledges that he is currently status post radical 
retropubic prostatectomy for adenocarcinoma, diagnosed with 
diabetic cystopathy caused by long term insulin dependent 
diabetes, has urge incontinence and stress incontinence 
caused by sphincter dysfunction caused by the prostatectomy 
aggravated by glycosuria caused by diabetes mellitus, and has 
evidence of hypoglycemic coma at least as likely as not 
caused by difficult to control diabetes due to prostatitis.  
The Board further acknowledges that his private treatment 
records and the examination report reveal that his 
prostatitis aggravated his diabetes mellitus by making it 
more difficult to control due to increased insulin resistance 
and that the Veteran's diabetes mellitus caused the Veteran's 
diabetic cystopathy.  The evidence further demonstrates that 
the Veteran's diabetes mellitus causes glycosuria that 
aggravates the Veteran's urge incontinence and stress 
incontinence.  The evidence indicates that the Veteran's 
voiding dysfunction is related to the Veteran's diabetes 
mellitus.

However, the preponderance of the medical evidence reveals 
that the Veteran's prostatitis did not cause or permanently 
aggravate the Veteran's diabetes mellitus or prostate cancer.  
As such, the Veteran's prostatitis did not cause either the 
diabetic cystopathy or urinary sphincter dysfunction, caused 
by the Veteran's diabetes mellitus and radical retropubic 
prostatectomy due to prostate cancer, respectively, which 
cause the Veteran's urinary bladder dysfunction.  As such, 
the preponderance of the medical evidence reveals that the 
Veteran's prostatitis did not cause or permanently aggravate 
the Veteran's current urinary bladder disability.  Therefore, 
entitlement to service connection for loss of bladder 
control, to include as secondary to prostatitis, must be 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for loss of bladder control, to include as secondary to 
prostatitis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for loss of bladder control, to include as 
secondary to prostatitis, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


